DETAILED ACTION
This action is pursuant to the claims filed on August 23, 2021. Currently claims 1 and 5-12, and 14-18 are pending with claims 1, 14, and 16 amended and claims 4, 13, and 19-20 canceled. Below follows a complete non-final action on the merits of claims 1, 5-12, and 14-18. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejections. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pat. No. 9,381,041) in view of George et al (US PGPUB: 2007/0156225), further in view of Chu (US PGPUB: 2017/0354404; provisional date of 6/9/2016), and further in view of Eells et al (US PGPUB: 2015/0230955). 
Regarding independent claim 1,  Brown discloses a prosthesis deployment device (Fig. 1) comprising: 
an elongate delivery catheter assembly (Fig. 1: assembly comprising handle 12 and body 26) configured for electrosurgery (abstract; Col. 10, Lines 55-67 refer to the connection to a electrosurgical generator for connection to a conductive portion for cutting tissue) and also configured to retain and deploy a prosthesis (abstract; Col. 3, Lines 35-51); 
a housing assembly operably coupled to the delivery catheter assembly (control handle 12) and configured to connect to an electrosurgical power generator (Col. 10, Lines 55-67), wherein the housing assembly comprises:
an actuator (18) configured to proximally displace a portion of the delivery catheter assembly to deploy the prosthesis, upon actuation (Col. 8, Lines 31-45 discusses actuator 18 moving proximally to retract sheath 27, interpreted as a portion of the catheter assembly, proximally; where this proximal movements deploys stent 34), and wherein the actuator is configured for one-handed operation (Fig. 1; note actuator 18 is capable of being slid (i.e. operated) with one hand); and a track (Col. 8, Lines 36-38); and
a slide assembly (Col. 5, Lines 57-59 “device 10 of FIG. 1 includes a control handle 12 having a body 14 with a first slide actuator 15 with knob 16 and lock 20”) comprising a handle (12) and piston (shaft 28; Col. 8, Lines 7-11), the slide assembly configured to adjust a position of the delivery catheter assembly relative to an echoendoscope (Col. 8, Lines 7-11 “the first slide actuator 15 is distally advanced using knob 16, after releasing lock 20, on handle 12, thus moving the assembly of catheter body 26, shaft 28, and stent 34, in the distal direction”; Col. 7, Lines 44-46 “The catheter device is attached to an endoscope 40…The distal end of endoscope or echo-endoscope 40”; note the slide assembly adjusts the position of the delivery , 
wherein the delivery catheter assembly is configured for insertion in a working channel of the echoendoscope (Fig. 5A – 5E; Col. 7, Lines 44-46: “The catheter device is attached to an endoscope 40…The distal end of endoscope or echo-endoscope 40”; Col. 14, Line 51-52: “the catheter is disposed within an endoscope”). 
While Brown discloses the actuator slides in a track (Col. 8, Lines 36-38), Brown does not explicitly disclose the track configured to be moved proximally by the actuator when the actuator is depressed and pivots on portions of the housing assembly, and a sheath adapter configured to be moved proximally by the track, wherein the sheath adapter is configured to displace the portion of the delivery catheter.
However, George discloses a similar prosthesis deployment device (Fig. 12A – 12I: 1200). The deployment device a housing assembly (1202 and all internal components) that comprises a track (1228) configured to be moved proximally by an actuator (1206) when the actuator is depressed and pivots on portions of the housing assembly (Fig. 12C and 12E; [0123], [0126]-[0127] discloses the actuator 1206 as rotating through a “full arc” when actuated (i.e. depressed in Fig. 12E), interpreted as pivoted; see also pivot pin of the housing assembly in Fig. 12C and 12E that the actuator rotates on). The device further comprises a sheath adapter (1216; coupled to 1228) configured to be moved proximally by the track ([0128]). The sheath adapter (1216) is configured to displace a portion (1218) of the delivery catheter to deploy a stent ([0123]-[0129] discusses proximal displacement of outer sheath 1218 when lever 1206 is actuated to deploy the stent; note sheath 1218, track 1228, and sheath adapter 1216 are all moved proximally when actuator 1206 is actuated). Therefore, it would have been obvious to one of  as disclosed by George. This configuration provides the benefit of a simplified design ([0012]) with the control mechanism on the handle that can be operated with one or more fingers on one hand ([0015]), thereby improving the efficiency of the device.  
Further, while Brown discloses a lock, Brown/George do not explicitly disclose wherein the slide assembly comprises a rotatable male luer lock adapter configured to mate with a first female luer lock adapter attached to a working channel of the echoendoscope, a proximal end of the female luer lock adapter being threadingly coupled to the slide assembly. 
However, Chu discloses a medical device (Fig. 2) comprising a rotatable luer lock adapter (42; note threads of 42 display the adapter is rotatable) configured to mate with a first female luer lock adapter (50) attached to a working channel of an endoscope (Fig. 2 and [0033] discloses connector 50 coupled to an endoscope), where a proximal end of the luer lock adapter is threadingly coupled to a sliding assembly ([0033] refers to luer 42 and 50 as threaded where 50 connects to 42 which is connected to sliding assembly 16; note [0024] discusses sliding assembly 16 includes a pin 40 that slides through it) thus it naturally follows that the luer lock adapter is threadingly coupled to the sliding assembly via luer 42). ). Note [0033] discusses 42 can be either male or female connectors to mate with corresponding connector 50. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified the slide assembly of Brown to incorporate the rotatable luer lock adapter configured to 
Further, the combination does not explicitly disclose a first safety button and a second safety button, wherein the first safety button prevents deployment of a distal portion of the prosthesis, and wherein the second safety button prevents deployment of a proximal portion of the prosthesis.
However, Eells discloses a stent delivery device (Fig. 33A-33F) comprising a first safety button (130) that prevent deployment of the distal portion of the prosthesis ([0079]) and a second safety button (142) that prevents deployment of the proximal portion of the prosthesis ([0084]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the handle assembly of Brown to incorporate the first safety button and the second safety button, wherein the first safety button prevents deployment of a distal portion of the prosthesis, and wherein the second safety button prevents deployment of a proximal portion of the prosthesis of Eells. This configuration provides the benefit of ensuring complete performance of one step prior to performance of the next step, as well as simplification of the deployment of the prosthesis ([0007]). 
Regarding dependent claim 6, in view of the combination of claim 1, Brown further discloses wherein the delivery catheter assembly comprises a tip electrode configured for bipolar operation (Col. 7, Lines 20-21 refer to the RF tip as bipolar), wherein the housing comprises an electrical connection configured for bipolar connection to the electrosurgical power generator (Col. 7, Lines 14-17 “The wiring 38 and conductive areas of the tip can receive electrical energy, such as RF energy, from a generator unit…electrically coupled to the handle 12 at the electrical plug 23”) and further comprising conductors that electrically couple the tip electrode to the electrical connection of the housing (Fig 1; Col. 7, Line 12-13, “The wire 38 can extend along the length of the catheter body 14 terminating within the handle 12 of FIG. 1”).
Regarding dependent claim 7,  in view of the combination of claim 1,  Brown further discloses wherein the delivery catheter assembly comprises a tip electrode (35) configured for monopolar operation (Col. 7, Line 10, FIGS. 1, 2A, 2B, and 3A-3B illustrate a mono-polar tip), wherein the housing comprises an electrical connection (plug 23) configured for monopolar connection to the electrosurgical power generator (Col. 7, Lines 14-18 “The wiring 38 and conductive areas of the tip can receive electrical energy, such as RF energy, from a generator unit…electrically coupled to the handle 12 at the electrical plug 23”), and further comprising a conductor (38) that electrically couples the tip electrode to the electrical connection of the housing (Col. 7, Lines 10-18, FIGS. 1, 2A, 2B, and 3A-3B illustrate a mono-polar tip that receives current from the wire 38 disposed within the catheter body 14).
Regarding dependent claim 8,   in view of the combination of claim 7, Brown further discloses wherein the conductor extends through a separate lumen of an outer sheath of the delivery catheter assembly along a proximal region of the delivery catheter assembly
Regarding dependent claim 9, in view of the combination of claim 7, Brown further discloses wherein the delivery catheter assembly comprises: a guidewire sheath (27) that forms a guidewire lumen (39), the guidewire sheath connected to the tip electrode (Fig. 2A: Col.6, Line 5-8 discusses the cutting element connected to the distal tip of body 26); a mid-sheath (17) circumscribing a proximal region of the guidewire sheath (catheter body 26; See Fig. 5C); a prosthesis pod region circumscribing a portion of a distal region of the guidewire sheath, the prosthesis pod region configured to receive the prosthesis in elongated form (Fig. 2A: distal portion of sheath 26 interpreted as pod region) and an outer sheath (26) circumscribing the mid-sheath and circumscribing the prosthesis pod region, wherein the outer sheath is translatable over the mid-sheath and the prosthesis pod region so as to allow deployment of the prosthesis (Fig. 2A, 5A) and wherein the conductor extends between the outer sheath and the mid-sheath along the proximal region of the guidewire sheath (Col. 3, Line 51-55 “the conductive portion includes…an interior portion comprising copper electrically coupled to the exterior portion and configured to be electrically coupled to an electrosurgical generator”) and then extends on an outer surface of the guidewire sheath along the distal region of the guidewire sheath (Col. 12, Lines 65-67: “Electrical energy can be supplied to the cutting element 82 to cut tissue by connecting a wire to the cutting element).
Regarding dependent claim 10,  in view of the combination of claim 7, Brown further discloses wherein the tip electrode comprises a non-conductive housing (distal tip 32: Col. 6, Lines 30-32 “The distal tip 32 is made out of an insulating material to insulate the cutting element 35 and projections 36 from the surrounding device structure” ) and a conductive hypotube surrounded by the housing (Par. 17, the tip having a conductive portion including a wherein the conductive hypotube is electrically-connected to the conductor and electrically connected to one or more cutting surfaces of the tip electrode (Col. 6, Lines 23-25 “A different conductive material, such as copper, can be used to supply electrical energy to the cutting element 35”).
Regarding dependent claim 11, in view of the combination of claim 7, Brown further discloses wherein the tip electrode comprises a conductive housing that also provides one or more cutting surfaces, wherein the housing is electrically-connected to the conductor (Fig. 2A; Col. 6, Lines 21-23 “The cutting element 35 and illustrated projections 36 can be made out of a conductive medical grade material that is biocompatible, such as stainless steel”).
Regarding dependent claim 12, in view of the combination of claim 7, Brown further discloses wherein the tip electrode comprises either a blunt configuration or a distally-tapering configuration (Fig. 2A, 3B displays tapered tip 32). Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 14, in view of the combination of claim 1, Chu further discloses wherein the housing assembly further comprises a second female luer lock adapter configured for allowing access to the guidewire lumen (Fig. 2 and [0033] discloses connector 50 coupled to any insertion device or further medical device; Note [0033] discusses 42 can be either male or female connectors to mate with connector 50.; note this female luer is capable of allowing access to a lumen).
Regarding independent claim 15, Brown discloses a kit (Fig. 1) comprising the prosthesis deployment device of claim 1 (see rejection of claim 1 above) and a prosthesis loaded into the prosthesis pod region (Col. 3, Line 65- Col. 4, Line 5: “the catheter includes a compartment within the catheter body configured to hold a stent. A stent can be included within the compartment within the catheter body. The stent can be self-expanding. The self-expanding stent can be radially restrained by a movable sheath. The stent can be configured to expand to form distal and proximal double-walled flanges”; See Fig. 2A).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pat. No. 9,381,041) in view of George et al (US PGPUB: 2007/0156225) and Chu (US PGPUB: 2017/0354404; provisional date of 6/9/2016) and Eells et al (US PGPUB: 2015/0230955), further in view of Blacker (US PGPUB: 2014/0171863).
Regarding dependent claim 5, in view of the combination of claim 4, while Brown/George/Chu disclose a male luer lock adapter, the combination does not explicitly disclose wherein the rotatable male luer lock adapter comprises a fixed shank and a rotatable housing, the fixed shank comprising a proximal outer taper and a distal outer taper, the rotatable housing comprising a proximal inner taper and a distal inner threaded collar, the proximal inner taper configured to rotate about the proximal outer taper of the fixed shank, wherein the distal outer taper is configured to mate with an inner surface of the female luer lock adapter and wherein the distal inner threaded collar of the rotatable housing is configured to mate with an outer lip of the female luer lock, such that rotation of the rotatable housing in a clockwise direction frictionally engages the distal outer taper of the fixed shank with the inner surface of the female luer lock adapter and also frictionally engages the proximal outer taper of the fixed shank with the proximal inner taper of the rotatable housing ([0036]-[0037] refers to the connection between the rotating male luer and the female luer, including a shank and a rotatable housing, see Fig. 5).
However, Blacker discloses a rotatable male luer lock adapter (48) comprises a fixed shank (38) and a rotatable housing (56), the fixed shank comprising a proximal outer taper and a distal outer taper, the rotatable housing comprising a proximal inner taper and a distal inner threaded collar, the proximal inner taper configured to rotate about the proximal outer taper of the fixed shank, wherein the distal outer taper is configured to mate with an inner surface of the female luer lock adapter and wherein the distal inner threaded collar of the rotatable housing is configured to mate with an outer lip of the female luer lock, such that rotation of the rotatable housing in a clockwise direction frictionally engages the distal outer taper of the fixed shank with the inner surface of the female luer lock adapter and also frictionally engages the proximal outer taper of the fixed shank with the proximal inner taper of the rotatable housing ([0036]-[0037] refers to the connection between the rotating male luer and the female luer, including a shank and a rotatable housing, see Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Brown incorporate the rotatable male luer lock adapter as disclosed by Blacker, since luer connectors are known in the art and provide a fluid tight connection (Blacker: Par. 36).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pat. No. 9,381,041) in view of George et al (US PGPUB: 2007/0156225), further in view of Chu (US PGPUB: 2017/0354404; provisional date of 6/9/2016), and further in view of Eells et al (US PGPUB: 2015/0230955) and Haenggi (US Patent No.: 5,413,575). 
Regarding independent claim 16, Brown discloses a method of deploying a prosthesis in a patient (abstract), the method comprising: 
inserting a delivery catheter assembly (handle 12 and body 26) into a working channel of an echoendoscope (Fig. 5a: 40; Col. 7, Lines 59-65), wherein the delivery catheter assembly comprises a prosthesis (34) loaded into a prosthesis pod region (Fig. 2A; distal portion of sheath 26 interpreted as pod region); 
coupling the delivery catheter assembly with a working end of the echoendoscope (Col. 7, Lines 44-46 “The catheter device is attached to an endoscope 40…The distal end of endoscope or echo-endoscope 40”);  
adjusting a position of the delivery catheter assembly relative to the echoendoscope with a slide assembly (Col. 5, Lines 57-59 “device 10 of FIG. 1 includes a control handle 12 having a body 14 with a first slide actuator 15 with knob 16 and lock 20”; Col. 8, Lines 7-11 “the first slide actuator 15 is distally advanced using knob 16, after releasing lock 20, on handle 12, thus moving the assembly of catheter body 26, shaft 28, and stent 34, in the distal direction”; Col. 7, Lines 44-46 “The catheter device is attached to an endoscope 40…The distal end of endoscope or echo-endoscope 40”; note the slide assembly adjusts the position of the delivery catheter assembly, where it naturally follows this this is relative to an echoendoscope 40 as the device is attached to the echoendoscope); 
actuating the actuator (18) of the housing assembly (12) operably connected to the delivery catheter assembly and thereby deploying a distal end of the prosthesis (34) in the patient (Fig. 1; Col. 8, Lines 31-45 discusses actuator 18 moving proximally to retract sheath 27, interpreted as a portion of the catheter assembly, proximally; where this proximal movements deploys stent 34); 
actuating the actuator of the housing assembly and thereby deploying the proximal end of the prosthesis in the patient 
While Brown discloses the actuator slides in a track (Col. 8, Lines 36-38), Brown does not explicitly disclose wherein the actuator is depressed and pivots on portions of the housing assembly to move a track proximally and the track moves a sheath adapter proximally.
However, George discloses a similar prosthesis deployment device (Fig. 12A – 12I: 1200). The deployment device a housing assembly (1202 and all internal components) that comprises a track (1228) configured to be moved proximally by an actuator (1206) when the actuator is depressed and pivots on portions of the housing assembly (Fig. 12C and 12E; [0123], [0126]-[0127] discloses the actuator 1206 as rotating through a “full arc” when actuated (i.e. depressed in Fig. 12E), interpreted as pivoted; see also pivot pin of the housing assembly in Fig. 12C and 12E that the actuator rotates on). The device further comprises a sheath adapter (1216; coupled to 1228) configured to be moved proximally by the track ([0128]), where this is done using one hand ([0015]). The sheath adapter (1216) is configured to displace a portion (1218) of the delivery catheter to deploy a stent ([0123]-[0129] discusses proximal displacement of outer sheath 1218 when lever 1206 is actuated to deploy the stent; note sheath 1218, track 1228, and sheath adapter 1216 are all moved proximally when actuator 1206 is actuated). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the housing assembly of Brown to incorporate wherein the actuator is depressed and pivots on portions of the housing assembly to move a track proximally and the track moves a sheath adapter proximally 
Further, while Brown discloses a lock, Brown/George do not explicitly disclose wherein the catheter is coupled to the endoscope via a rotatable luer lock adapter, wherein a proximal end of the rotatable luer lock adapter is threadingly coupled to the slide assembly of the delivery catheter assembly. 
However, Chu discloses a medical device (Fig. 2) comprising a rotatable luer lock adapter (42/50; note threads of 42 display the adapter is rotatable) configured to mate with a working end of an endoscope (Fig. 2 and [0033] discloses connector 50 coupled to an endoscope), where a proximal end of the luer lock adapter is threadingly coupled to a sliding assembly ([0033] refers to luer 42 and 50 as threaded where 50 connects to 42 which is connected to sliding assembly 16; note [0024] discusses sliding assembly 16 includes a pin 40 that slides through it) thus it naturally follows that the luer lock adapter is threadingly coupled to the sliding assembly via luer 42). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified the device of Brown to incorporate a rotatable luer lock adapter, wherein a proximal end of the rotatable luer lock adapter is threadingly coupled to the slide assembly of the delivery catheter assembly as disclosed by Chu. This configuration provides the benefit of coupling any appropriate insertion device ([0033]}, thereby increasing the versatility of the device. Further, Chu discloses male and female luer connections are known in the art for connecting two pieces ([0033]). 
Further the combination does not explicitly disclose engaging a first safety button on a housing assembly, prior to actuating an actuator to deploy a distal end of the prosthesis; engaging a second safety button on the housing assembly, prior to actuating an actuator to deploy a proximal end of the prosthesis.
However, Eells discloses a stent delivery device (Fig. 33A-33F) comprising a first safety button (130) that prevents deployment of the distal portion of the prosthesis ([0079]) and a second safety button (142) that prevents deployment of the proximal portion of the prosthesis ([0084]). The first safety button (130) is engaged prior to actuating an actuator (250) to deploy the distal end of the prosthesis ([0077]-[0079)] and the second safety button (142) is engaged prior to actuating an actuator (230) to deploy the proximal end of the prosthesis ([0072], [0080], [0084]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Brown to incorporate the step of engaging a first safety button on a housing assembly, prior to actuating an actuator to deploy a distal end of the prosthesis; engaging a second safety button on the housing assembly, prior to actuating an actuator to deploy a proximal end of the prosthesis of Eells. This configuration provides the benefit of ensuring complete performance of one step prior to performance of the next step, as well as simplification of the deployment of the prosthesis ([0007]). 
Further, while Eells discloses first and second safety button, Eells does not explicitly disclose the engaging of the first and second safety button and the actuators happens with the same hand. 
However, it is known in the art, as displayed by Haenggi, to actuate buttons (40, 41) and actuators (52) of an instrument using one hand (Fig. 2) to deploy a device (Col. 7, Lines 50- Col. 8, Line 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Brown to incorporate using the same one hand to operate an instrument as displayed in Haenggi. This configuration provides the benefit of complete control of the instrument during the procedure without the need to readjustment of the user’s hand position (Col. 7, Lines 64-68). 
Regarding dependent claim 17, in view of the combination of claim 16, Brown further discloses further comprising pushing with the same one-hand, a tip of the delivery catheter assembly and a distal portion of the prosthesis pod region into a target structure prior to actuating with the same one-hand the actuator to deploy the distal end of the prosthesis (Col. 7, Line 53-58 discuss making initial access with the distal end of the device prior to deploying the stent).
Regarding dependent claim 18, in view of the combination of claim 17, Brown further discloses wherein the tip comprises an electrode (35) and further comprising energizing the electrode prior to pushing the tip into the target structure (Col. 7, Line 53-58 refer to energizing the electrode prior to making the initial puncture) and then de-energizing the electrode after penetrating the target structure (Col. 8, Lines 18-22 disclose cutting the initial hole once the hole is enlarges, deploying the stent, where the electrode is no longer cutting and thus necessarily de-energized).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted Applicant argues that Brown, George, and Chu do not disclose the amended limitations. As outlined above, the claims are now rejected over Brown in view of George, and further in view of Eells, and Haenggi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794